Citation Nr: 1034611	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-22 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether the December 3, 1969, Regional Office decision 
denying service connection for thoracic scoliosis was clearly and 
unmistakably erroneous.  

2.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
thoracic scoliosis.  

3.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
cervical spine multi-level spondylosis.  

4.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for L4-5 
posterolateral disc protrusion.  

5.  Entitlement to total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the New Orleans, 
Louisiana, which determined that new and material evidence had 
not been received to reopen the Veteran's claim of entitlement to 
service connection for thoracic scoliosis.  In January 2005, the 
RO determined that its December 3, 1969, rating decision denying 
service connection for thoracic scoliosis was not clearly and 
unmistakably erroneous; determined that new and material evidence 
had been received to reopen the Veteran's claim of service 
connection for thoracic scoliosis, denied service connection for 
a chronic thoracic spine disorder on the merits; determined that 
new and material evidence had not been received to reopen his 
claims of entitlement to service connection for both cervical 
spine multi-level spondylosis and L4-5 posterolateral disc 
protrusion; and denied a total rating for compensation purposes 
based on individual unemployability.  

As to the issues of whether new and material evidence has been 
received to reopen the Veteran's claims of entitlement to service 
connection for thoracic scoliosis, cervical spine multi-level 
spondylosis, and L4-5 posterolateral disc protrusion, the Board 
is required to consider the question of whether new and material 
evidence has been received to reopen the Veteran's claims without 
regard to the RO's determination in order to establish the 
Board's jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

The issues of whether new and material evidence has been received 
to reopen the Veteran's claims of entitlement to service 
connection for cervical spine multi-level spondylosis, and L4-5 
posterolateral disc protrusion and his entitlement to a total 
rating for compensation purposes based on individual 
unemployability are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  A December 3, 1969, RO decision denied service connection for 
thoracic scoliosis.  The Veteran was informed in writing of the 
decision and his appellate rights in December 1969.  The Veteran 
did not submit a notice of disagreement with the adverse 
decision.  

2.  The evidence before the RO in December 1969 included the 
report of an October 1969 VA orthopedic examination for 
compensation purposes which conveyed that the Veteran exhibited 
no orthopedic abnormalities.  

3.  The December 3, 1969, RO decision was supported by the 
evidence then of record and the applicable law and regulations.  

4.  In September 1998, the RO denied service connection for 
thoracic scoliosis.  The Veteran was notified of the adverse 
decision and his appellate rights in October 1998.  The Veteran 
did not submit a notice of disagreement with the decision.  

5.  The documentation submitted since the September 1998 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  

6.  Chronic thoracic spine scoliosis has been shown to have 
originated during active service.  


CONCLUSIONS OF LAW

1.  The RO did not commit clear and unmistakable error in its 
December 3, 1969, rating decision denying service connection for 
thoracic scoliosis.  38 U.S.C.A. § 310 (West 1969); 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2009).  

2.  The September 1998 RO decision denying service connection for 
thoracic scoliosis is final.  New and material evidence 
sufficient to reopen the Veteran's service connection for 
thoracic scoliosis has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2009).  

3.  Chronic thoracic spine scoliosis was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  The Court has directed that the VCAA does not 
apply to claims of clear and unmistakable error.  Hines v. 
Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).  

In the decision below, the Board reopens and grants the Veteran's 
claim of entitlement to service connection for chronic thoracic 
scoliosis.  Therefore, no discussion of the VA's duty to notify 
and assist is necessary.  


II.  Historical Review

At his November 1967 physical examination for service entrance, 
the Veteran neither complained of nor exhibited a chronic 
thoracic spine disorder.  The Veteran's service treatment records 
reflect that he was seen for his thoracic spine.  Clinical 
documentation dated in May 1968 notes that the Veteran complained 
of back pain.  On examination, the Veteran exhibited lower 
thoracic and lumbar pain with forward bending and upon palpation.  
A June 1968 treatment entry notes that the Veteran complained of 
thoracic spine pain.  On examination, the Veteran exhibited 
slight thoracic scoliosis.  An impression of high thoracic 
scoliosis was advanced.  The Veteran was placed on a physical 
profile.  A July 1968 mental health evaluation states that the 
Veteran complained of chronic back pain which began during 
advanced individual training.  He denied experiencing pre-service 
back pain.  No psychiatric abnormalities were identified.  At his 
June 1969 physical examination for service separation, the 
Veteran presented a history of "back trouble."  The examiner 
noted that the Veteran's history was "found to be of no medical 
significance."  No other findings as to the thoracic spine were 
reported.  The report of an October 1969 VA examination for 
compensation purposes states that the Veteran complained of 
chronic upper and mid-back pain of approximately one year's 
duration.  The examiner conveyed that "no orthopedic abnormality 
found on examination."  

On December 3, 1969, the RO denied service connection for 
thoracic scoliosis as "the evidence fails to reveal injury or 
other adverse factors to aggravate developmental back 
abnormality."  The Veteran was informed in writing of the 
adverse decision and his appellate rights.  In June 1970, the 
Veteran submitted a notice of disagreement (NOD) with the 
decision.  In his NOD, the Veteran advanced that he initially 
manifested a thoracic spine disorder during active service.  He 
denied experiencing any pre-service back disorder.  In August 
1970, the RO issued a statement of the case (SOC) to the Veteran.  
The Veteran did not submit a substantive appeal from the December 
3, 1969, rating decision.  

The Veteran subsequently sought to reopen his claim of 
entitlement to service connection for thoracic spine scoliosis.  
In September 1998, the RO again denied service connection for 
thoracic scoliosis as the "condition [is] not shown in 
service."  The Veteran was informed in writing of the adverse 
decision and his appellate rights in October 1998.  The Veteran 
did not submit a NOD with the decision.  

The evidence considered by the RO in formulating its September 
1998 rating decision may be briefly summarized.  As noted above, 
the Veteran's service treatment records reflect that he was 
diagnosed with and treated for thoracic scoliosis.  A May 1998 
posttraumatic stress disorder (PTSD) worksheet conveys that the 
Veteran reported being treated for thoracic scoliosis during 
active service.  


III.  Clear and Unmistakable Error

Generally, appellate review is initiated by a NOD and completed 
by a substantive appeal after a SOC is furnished.  Absent such 
action, a rating determination is considered to be final and is 
not subject to review except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002).  Title 38 of 
the Code of Federal Regulations (2009) provides, in pertinent 
part, that:  

Previous determinations which are final and 
binding, including decisions of service 
connection, degree of disability, age, 
marriage, relationship, service, 
dependency, line of duty, and other issues, 
will be accepted as correct in the absence 
of clear and unmistakable error.  Where 
evidence establishes such error, the prior 
decision will be reversed or amended.  For 
the purpose of authorizing benefits, the 
rating or other adjudicative decision which 
constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable 
error has the same effect as if the 
corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 
3.105(a) (2009).  

The Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present in a 
prior RO determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and (3) a 
determination that there was "clear and unmistakable error" must 
be based on the record and the law as it existed at the time of 
the challenged prior adjudication.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  See also Norris v. West, 12 Vet. App. 
413, 419 (1999).  A determination of clear and unmistakable error 
is dependent solely upon a review of that evidence which was 
before the adjudicator at the time of the challenged decision.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. 310 (West 1969) (presently 38 U.S.C.A. 
§ 1110 (West 2002)).  

In his January 2004 claim, the Veteran asserted that the prior 
denial of service connection for thoracic scoliosis was clearly 
and unmistakably erroneous as his service treatment records 
clearly established the onset of a chronic thoracic spine 
disorder and the RO failed to take into account his combat 
experiences in the Republic of Vietnam.  

In his February 2005 Appeal to the Board (VA Form 9), the Veteran 
advanced that the prior denial of service connection for thoracic 
scoliosis was clearly and unmistakably erroneous as the report of 
his physical examination for service entrance identified no back 
problems and he was initially diagnosed with and treated for a 
back disorder during active service.  
In reviewing the record then before the RO in December 1969 and 
the Veteran's argument on appeal, the Board observes that the 
December 3, 1969, rating decision denied service connection for 
thoracic scoliosis based upon the October 1969 VA orthopedic 
evaluation which conveyed that the Veteran exhibited no 
orthopedic abnormalities.  The Board acknowledges that the 
Veteran exhibited no thoracic spine disorder at his November 1967 
physical examination for service entrance; initially exhibited 
thoracic scoliosis during active service for which he was given a 
physical profile; and complained of chronic back pain at both his 
June 1969 physical examination for service separation and the 
October 1969 VA orthopedic evaluation.  However, any current 
interpretation of those clinical findings as being greater 
probative value than the October 1969 VA orthopedic examination 
findings would constitute no more than a mere disagreement with 
how the facts were weighed or evaluated by the RO in its December 
3, 1969, rating decision.  Such difference of opinion does not 
rise to the level of an error of fact and/or of law about which 
reasonable minds could not differ.  While the RO's decision to 
deny service connection for thoracic scoliosis may presently be 
deemed incorrect, it cannot be overturned based on the evidence 
then of record.  Therefore, the Board concludes that the December 
3, 1969, rating decision denying service connection for thoracic 
scoliosis was not clearly and unmistakably erroneous.  


IV.  Application to Reopen

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

The Court has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the Board 
must consider the specific reasons for the prior denial.  Evans 
v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The evidence received since the September 1998 rating decision 
consists of the report of a May 2004 VA examination for 
compensation purposes; private clinical documentation; and 
written statements from the Veteran, his family, and his 
associates.  A June 2004 written statement from B. L. C., M.D., 
conveys that the Veteran was diagnosed with thoracic spine 
scoliosis during active service.  The doctor opined that the 
Veteran sustained chronic thoracic spine scoliosis as the result 
of active service.  

The Board finds that Dr. C.'s June 2004 written statement 
constitutes new and material evidence in that it is of such 
significance that it raises a reasonable possibility of 
substantiating the Veteran's claim.  As new and material evidence 
has been received, the Veteran's claim of entitlement to service 
connection for thoracic scoliosis is reopened.  


V.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

A veteran who served after December 31, 1946 is presumed to be in 
sound condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at entrance 
into service or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2009).  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the later-complained-
of disability was not detected.  See Bagby 
[v. Derwinski, 1 Vet. App. 225, 227 
(1991)].  The regulation provides expressly 
that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a notation 
of such conditions", 38 C.F.R. § 3.304(b) 
(1) (1993).  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that: 

In view of the legislative history and the 
language of section 1111, we hold that the 
Government must show clear and unmistakable 
evidence of both a preexisting condition 
and a lack of in-service aggravation to 
overcome the presumption of soundness for 
wartime service under section 1111.  

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no preexisting 
condition is noted upon entry into service, 
the Veteran is presumed to have been sound 
upon entry.  The burden then falls on the 
Government to rebut the presumption of 
soundness by clear and unmistakable 
evidence that the Veteran's disability was 
both preexisting and not aggravated by 
service.  The Government may show a lack of 
aggravation by establishing that there was 
no increase in disability during service or 
that any "increase in disability [was] due 
to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the Veteran is not 
entitled to service-connected benefits.  
However, if the Government fails to rebut 
the presumption of soundness under section 
1111, the Veteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

In a 2003 precedent opinion, the General Counsel of the VA 
directed that to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, the VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003.  

The Veteran's November 1967 physical examination for service 
entrance makes no reference to thoracic spine scoliosis or other 
chronic thoracic spine disability.  Therefore, the Veteran is 
entitled to the presumption of soundness as to a chronic thoracic 
spine disorder.  

Given this fact, it is therefore necessary to determine whether 
the presumption of soundness is rebutted by clear and 
unmistakable evidence that the Veteran's chronic thoracic spine 
disorder both preexisted service entrance and was not aggravated 
by active service.  The Veteran's service treatment records 
reflect that he was seen for his thoracic spine.  A June 1968 
treatment entry notes that the Veteran complained of thoracic 
spine pain.  On examination, the Veteran exhibited slight 
thoracic scoliosis.  An impression of high thoracic scoliosis was 
advanced.  The Veteran was placed on a physical profile.  A July 
1968 mental health evaluation states that the Veteran complained 
of chronic back pain which began during advanced individual 
training.  He denied experiencing pre-service back pain.  No 
psychiatric abnormalities were identified.  At his June 1969 
physical examination for service separation, the Veteran 
presented a history of "back trouble."  The examiner noted that 
the Veteran's history was "found to be of no medical 
significance."  No other findings as to the thoracic spine were 
reported.  

At the October 1969 VA examination for compensation purposes, the 
Veteran complained of chronic upper and mid-back pain of 
approximately one year's duration.  The examiner conveyed that 
"no orthopedic abnormality found on examination."  The 
physician advanced no opinion as to the etiology of the Veteran's 
chronic inservice thoracic spine pain.  

In his June 2004 written statement, Dr. C. opined that:

[The Veteran] has scoliosis of his thoracic 
spine which was aggravated greatly by 
lifting artillery shells in the U.S. Army.  
This was diagnosed by the U.S. Army, but 
[the Veteran] was forced to continue to 
lift, and the lifting permanently harmed 
his back.  His back still hurts to this 
day.  Examination of X-rays show persistent 
thoracic kyphosis as well as scoliosis.  
His injury is service-connected.  

At a December 2004 VA examination for compensation purposes, the 
Veteran complained of discomfort in his entire spine.   
Contemporaneous X-ray studies of the thoracic spine revealed 
scoliosis at T3-4.  The Veteran was diagnosed with "scoliosis of 
congenital or developmental origin and it is caused by 
development or birth."  The examiner opined further that:
... it is likely that the Veteran's thoracic 
scoliosis was a congenital defect that 
preexisted his military service.  It is 
unlikely that he had onset of this 
scoliosis in service.  

The Veteran was found to exhibit no thoracic spine abnormalities 
at his November 1967 physical examination for service entrance.  
He thereafter exhibited thoracic spine scoliosis in June 1968.  
The Veteran expressly informed his treating military physicians 
that he had not experienced any pre-service back problems.  While 
the December 2004 VA evaluation conveys that the Veteran's 
chronic thoracic scoliosis was congenital in nature and existed 
prior to service entrance, Dr. C. expressly concluded that the 
Veteran's chronic thoracic spine scoliosis was incurred during 
active service secondary to heavy lifting.  Such conflicting 
medical findings cannot be reasonably construed as clear and 
unmistakable evidence establishing that the Veteran's chronic 
thoracic spine scoliosis was both preexisting and not aggravated 
by active service.  Given this fact, the Board finds that the 
presumption of soundness as to chronic thoracic scoliosis has not 
been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  Therefore, service connection is warranted 
for chronic thoracic scoliosis.  


ORDER

The December 3, 1969, RO decision denying service connection for 
thoracic scoliosis was not clearly and unmistakable erroneous.  

The Veteran's application to reopen his claim of entitlement to 
service connection for thoracic scoliosis is granted.  

Service connection for chronic thoracic scoliosis is granted.  


REMAND

The Veteran asserts that new and material evidence has been 
submitted to reopen 


his claims of entitlement to service connection for both a 
chronic cervical spine disorder and a chronic lumbar spine 
disorder and his service-connected disabilities render him unable 
to secure and follow any form of substantially gainful 
employment.  

A September 1998 treatment record from D. L. H., M.D., conveys 
that the Veteran was awarded Social Security Administration (SSA) 
disability benefits in 1997.  Documentation of the Veteran's SSA 
award of disability benefits, if any, and the evidence considered 
by the SSA in granting or denying the Veteran's claim is not of 
record.  The Court has clarified that the VA's duty to assist the 
Veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the 
Board's award of service connection above for chronic thoracic 
spine scoliosis, the Board finds that an additional VA evaluation 
which addresses the nature and etiology of the Veteran's chronic 
cervical spine and lumbar spine disabilities, including their 
relationship, if any, to the Veteran's service-connected chronic 
thoracic spine scoliosis would be helpful in resolving the issues 
raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award for 
incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his chronic cervical spine 
and lumbar spine disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that an identified chronic 
cervical spine and/or lumbar spine 
disability had its onset during active 
service; is etiologically related to the 
Veteran's inservice spinal injury and 
complaints; otherwise originated during 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
chronic thoracic spine scoliosis and other 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then readjudicate the issues of whether 
new and material evidence has been received 
to reopen the Veteran's entitlement to 
service connection for cervical spine 
multi-level spondylosis and L4-5 
posterolateral disc protrusion and a total 
rating for compensation purposes based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the applications to reopen and claim, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


